Order entered April 9, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00037-CR

                          JOHN KENNETH WEEKLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-0955995-H

                                            ORDER
       The Court REINSTATES the appeal.

       On February 18, 2015, we ordered the trial court to make findings regarding appellant’s

motion to dismiss appointed counsel and proceed pro se. The trial court conducted a hearing and

advised appellant of the dangers and disadvantages of self-representation. Appellant signed a

document stating he was waiving his right to be represented by counsel.

       Accordingly, we GRANT appellant’s February 17, 2015 motion to dismiss counsel and

proceed pro se. We DIRECT the Clerk to remove Catherine Bernhard as appellant’s appointed

attorney of record and to show that appellant is representing himself on this appeal.

       No hearing was conducted on appellant’s motion for post-conviction DNA testing.

Further, the record of the hearing on appellant’s motion to dismiss counsel showed that Ms.
Bernhard had already given appellant part of the record and was going to provide him a copy of

the supplemental clerk’s record.

       We GRANT appellant’s April 6, 2015 motion to extend time to file his brief only to the

extent that we ORDER appellant to file his brief by MONDAY, JUNE 8, 2015. We remind

appellant that pro se appellants are held to the same standards as licensed attorneys and that he

will be required to comply with all applicable laws and rules of procedure. See Johnson v. State,

760 S.W.2d 277, 279 (Tex. Crim. App. 1988); Williams v. State, 549 S.W.2d 183, 187 (Tex.

Crim. App. 1977). If appellant’s brief is not filed by the date specified, the Court will, without

further notice, order the appeal submitted without briefs. See TEX. R. APP. P. 38.8(b); Lott v.

State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Kenneth

Weekley, BIN 15013405, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Catherine Bernhard and the Dallas County District Attorney’s Office.


                                                    /s/     ADA BROWN
                                                            JUSTICE